[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION FOR CONTEMPT(PLEADING NO. 134)
Plaintiff requests this court to hold defendant in contempt for violating the May 6, 1993, order of this court (Moran, J.) under which defendant is to apply two-thirds of the gross amount of real estate commissions she receives "to all past due utility bills in the first instance . . . then the other liabilities."  Since May 6, 1993, defendant has received approximately $15,000.00 in real estate commissions. Hence, she should have paid $10,000.00 toward past due utilities and other liabilities. She has only accounted for $3,000.00, which she applied to utility bills. Defendant has not satisfactorily explained why she violated the order of May 6, 1993. She is found in contempt of the order. A decision as to the appropriate remedy for the violation is reserved until the final disposition of the case.
THIM, JUDGE